IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RICHARD HOWARD                       NOT FINAL UNTIL TIME EXPIRES TO
RAMSEY,                              FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-1728
v.

STATE OF FLORIDA,

     Appellee.
_____________________________/


Opinion filed July 3, 2014.

An appeal from the Circuit Court for Duval County.
Mark Hulsey, III, Judge.

Richard Howard Ramsey, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.